Pee Curiam :
We are not convinced that there was any error in refusing to take off the judgment of nonsuit in this case. The plaintiff claimed under Susan McCormick, as whose property the lot in controversy was sold by the sheriff, and conveyed to the plaintiff, in September, 1885. For the purpose of showing title in Mrs. McCormick prior to and at the time of the sheriff’s sale, plaintiff gave in evidence the deed of Ellis Baily and wife to her, dated January 14, 1880; but she also gave in evidence the deed of Susan McCormick to her daughter Harriet L. Rush for same premises, dated May 16, 1882. These deeds, acknowledged respectively on the day they purport to have been executed, were both duly recorded. It will be observed that the conveyance by Mrs. McCormick to her daughter, in May, 1882, was more than two years and a half before the entry of the judgment against Mrs. McCormick on which the lot was sold. Having thus shown, according to the tenor of the deed, that the title had passed from Mrs. McCormick to her daughter long *437before the sale, and even before the judgment on which the sheriff’s sale was made had been obtained, the plaintiff undertook to show that the iastmentioned conveyance was collusive and fraudulent, in that it was intended to hinder, delay, and defraud the creditor on whose judgment the lot in controversy was sold. The learned president of the Common Pleas appears to have been of the opinion that the evidence on which plaintiff relied for that purpose, was insufficient to warrant the conclusion that the deed of May, 1882, was fraudulent and void as to that or any other creditor of Mrs. McCormick, and hence he nonsuited the plaintiff. We are not prepared to say there was any error in this. It was shown, inter alia, by the evidence introduced by plaintiff, that Mrs. McCormick bought the lot for her daughter, and with the view of conveying it to her, as was subsequently done. As was said in Reehling v. Byers, 94 Pa. 316, “ business dealings between parents and children, and other near relativos, are not por se fraudulent. They must be treated just as are the transactions between ordinary debtors and creditors; as in the latter case, where the bona fides of such transactions is attacked, the fraud alleged must be clearly and distinctly proved.” We think the plaintiff did not succeed in avoiding the effect of the deeds which she herself gave in eviidence.
Judgment affirmed.